BIJUR, J.
Plaintiff sues for four weeks’ wages as a carpenter, at $50 a week, under an engagement for at least four weeks. He was employed by the defendant Lederer, who was not served with process. It appeared that the three defendants had engaged in a certain joint venture, and that in the agreement between them it was provided that “all contracts involving an expenditure of more than $100 shall be signed by all three parties.” The plaintiff was employed by defendant Lederer in person, and at the time of such employment plaintiff conceded that he was not aware of the joint venture, or of any interest of the appellant therein. It is evident, therefore, that there was no holding out by the defendant Levy of the defendant Lederer as agent in any respect. Plaintiff was therefore bound by the terms and limitations of Lederer’s authority. Under the circumstances the agreement made by Lederer was one to which he could not bind the defendant.
Judgment reversed, with $30 costs, and complaint dismissed, with costs. All concur.